Gilfillan, C. J.
The ease turns on the right to hold as a homestead a piece of land sold on execution sale. The piece sold was part of a larger tract occupied as a homestead by the execution debtor, and the whole of which was exempt, if he owned it within the meaning of the homestead law. A part of the larger tract (not the part sold) was designated as “Lot 10.” To this the debtor’s only claim of title was through an invalid tax sale, while he was owner of the remainder of the tract. The finding of the court below states that this lot 10 lay between the dwelling-house and out-buildings of the debtor and the laud sold on execution. The shape of the larger tract, *259and the size and shape of lot 10, are not stated in the finding; so we cannot see from it whether the lot divided the remainder of the tract into two parts, and how the fact was the finding does not state. For it may be true that lot 10 lay between the buildings and the part sold on execution without entirely severing the tract into two parts, and in that case, even if lot 10 could not be part of the homestead, the remainder of the tract would be. We cannot say, therefore, that, even on appellant’s claim of what the law is as to lot 10 being exempt, there was error in holding the part sold on execution to belong to the homestead. It is unnecessary to determine whether the debtor’s claim of title to lot 10 was a proper foundation for a claim that the lot was a part of the homestead.
Judgment affirmed.